
	
		II
		Calendar No. 806
		110th CONGRESS
		2d Session
		S. 2833
		[Report No. 110–374]
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2008
			Mr. Crapo introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for the management of certain public land in
		  Owyhee County, Idaho, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Owyhee Public Land Management Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)AccountThe
			 term account means the Owyhee Land Acquisition Account established
			 by section 6(b)(1).
			(2)CountyThe
			 term County means Owyhee County, Idaho.
			(3)Owyhee
			 FrontThe term Owyhee Front means the area of the
			 County from Jump Creek on the west to Mud Flat Road on the east and draining
			 north from the crest of the Silver City Range to the Snake River.
			(4)PlanThe
			 term plan means a travel management plan for motorized and
			 mechanized off-highway vehicle recreation prepared under section 8.
			(5)Public
			 landThe term public land has the meaning given the
			 term in section 103(e) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1702(e)).
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)StateThe
			 term State means the State of Idaho.
			(8)TribesThe
			 term Tribes means the Shoshone Pauite Tribes of the Duck Valley
			 Reservation.
			3.Owyhee Science
			 Review and Conservation Center
			(a)EstablishmentThe
			 Secretary, in coordination with the Tribes, State, and County, and in
			 consultation with the University of Idaho, Federal grazing permittees, and
			 public, shall establish the Owyhee Science Review and Conservation Center in
			 the County to conduct research projects to address natural resources management
			 issues affecting public and private rangeland in the County.
			(b)PurposeThe
			 purpose of the center established under subsection (a) shall be to facilitate
			 the collection and analysis of information to provide Federal and State
			 agencies, private landowners, and the public with information on improved
			 rangeland management.
			4.Wilderness
			 areas
			(a)Wilderness areas
			 designation
				(1)In
			 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the following areas in the State are designated as wilderness areas and
			 as components of the National Wilderness Preservation System:
					(A)Big jacks creek
			 wildernessCertain land comprising approximately 52,826 acres, as
			 generally depicted on the map entitled Little Jacks Creek and Big Jacks
			 Creek Wilderness and dated October 18, 2007, which shall be known as
			 the Big Jacks Creek Wilderness.
					(B)Bruneau-jarbidge
			 rivers wildernessCertain land comprising approximately 90,007
			 acres, as generally depicted on the map entitled Bruneau-Jarbidge Rivers
			 Wilderness and dated October 18, 2007, which shall be known as the
			 Bruneau-Jarbidge Rivers Wilderness.
					(C)Little jacks
			 creek wildernessCertain land comprising approximately 51,021
			 acres, as generally depicted on the map entitled Little Jacks Creek and
			 Big Jacks Creek Wilderness and dated October 18, 2007, which shall be
			 known as the Little Jacks Creek Wilderness.
					(D)North fork
			 owyhee wildernessCertain land comprising approximately 43,413
			 acres, as generally depicted on the map entitled North Fork Owyhee and
			 Pole Creek Wilderness and dated October 18, 2007, which shall be known
			 as the North Fork Owyhee Wilderness.
					(E)Owyhee river
			 wildernessCertain land comprising approximately 267,328 acres,
			 as generally depicted on the map entitled Owyhee River
			 Wilderness and dated October 18, 2007, which shall be known as the
			 Owyhee River Wilderness.
					(F)Pole creek
			 wildernessCertain land comprising approximately 12,533 acres, as
			 generally depicted on the map entitled North Fork Owyhee and Pole Creek
			 Wilderness and dated October 18, 2007, which shall be known as the
			 Pole Creek Wilderness.
					(2)Maps and legal
			 descriptions
					(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a map and legal description for each area designated as
			 wilderness by this Act.
					(B)EffectEach
			 map and legal description submitted under subparagraph (A) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct minor errors in the map or legal description.
					(C)AvailabilityEach
			 map and legal description submitted under subparagraph (A) shall be available
			 in the appropriate offices of the Bureau of Land Management.
					(3)Release of
			 wilderness study areas
					(A)In
			 generalCongress finds that, for the purposes of section 603(c)
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the
			 public land in the County administered by the Bureau of Land Management has
			 been adequately studied for wilderness designation.
					(B)ReleaseAny
			 public land referred to in subparagraph (A) that is not designated as
			 wilderness by this Act—
						(i)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
						(ii)shall be managed
			 in accordance with the applicable land use plan adopted under section 202 of
			 that Act (43 U.S.C. 1712).
						(b)Administration
				(1)In
			 generalSubject to valid existing rights, each area designated as
			 wilderness by this Act shall be administered by the Secretary in accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
					(A)any reference in
			 that Act to the effective date shall be considered to be a reference to the
			 date of enactment of this Act; and
					(B)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary of the Interior.
					(2)WithdrawalSubject
			 to valid existing rights, the Federal land designated as wilderness by this Act
			 is withdrawn from all forms of—
					(A)entry,
			 appropriation, or disposal under the public land laws;
					(B)location, entry,
			 and patent under the mining laws; and
					(C)disposition under
			 the mineral leasing, mineral materials, and geothermal leasing laws.
					(3)Livestock
					(A)In
			 generalIn the wilderness areas designated by this Act, the
			 grazing of livestock in areas in which grazing is established as of the date of
			 enactment of this Act shall be allowed to continue, subject to such reasonable
			 regulations, policies, and practices as the Secretary considers necessary,
			 consistent with section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4))
			 and the guidelines described in Appendix A of House Report 101–405.
					(B)InventoryNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 conduct an inventory of existing facilities and improvements associated with
			 grazing activities in the wilderness areas and wild and scenic rivers
			 designated by this Act.
					(C)FencingThe
			 Secretary may construct and maintain fencing around wilderness areas designated
			 by this Act as the Secretary determines to be appropriate to protect wilderness
			 values.
					(D)Donation of
			 grazing permits or leases
						(i)Acceptance by
			 secretaryThe Secretary shall accept the donation of any valid
			 existing permits or leases authorizing grazing on public land within the
			 wilderness areas designated by this Act.
						(ii)TerminationThe
			 Secretary shall terminate any grazing permit or lease acquired under clause (i)
			 to ensure a permanent end to grazing on the land covered by the permit or
			 lease.
						(iii)Partial
			 donation
							(I)In
			 generalIf a person holding a valid grazing permit or lease
			 donates less than the full amount of grazing use authorized under the permit or
			 lease, the Secretary shall—
								(aa)reduce the
			 authorized grazing level to reflect the donation; and
								(bb)modify the permit
			 or lease to reflect the revised level of use.
								(II)Authorized
			 levelTo ensure that there is a permanent reduction in the level
			 of grazing on the land covered by a permit or lease donated under subclause
			 (I), the Secretary shall not allow grazing use to exceed the authorized level
			 established under that subclause.
							(4)Acquisition of
			 land and interests in land
					(A)In
			 generalConsistent with applicable law, the Secretary may acquire
			 land or interests in land within the boundaries of the wilderness areas
			 designated by this Act by purchase, donation, or exchange.
					(B)Incorporation of
			 acquired landAny land or interest in land in, or adjoining the
			 boundary of, a wilderness area designated by this Act that is acquired by the
			 United States shall be added to, and administered as part of, the wilderness
			 area in which the acquired land or interest in land is located.
					(5)Trail
			 plan
					(A)In
			 generalThe Secretary, after providing opportunities for public
			 comment, shall establish a trail plan for public land in southwestern Idaho
			 that addresses hiking and equestrian trails on the land designated as
			 wilderness by this Act, in a manner consistent with the Wilderness Act (16
			 U.S.C. 1131 et seq.).
					(B)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that describes the implementation of the trail
			 plan.
					(6)Outfitting and
			 guide activitiesConsistent with section 4(d)(5) of the
			 Wilderness Act (16 U.S.C. 1133(d)(5)), commercial services (including
			 authorized outfitting and guide activities) are authorized in wilderness areas
			 designated by this Act to the extent necessary for activities that fulfill the
			 recreational or other wilderness purposes of the areas.
				(7)Access to
			 private propertyIn accordance with section 5(a) of the
			 Wilderness Act (16 U.S.C. 1134(a)), the Secretary shall provide any owner of
			 private property within the boundary of a wilderness area designated by this
			 Act adequate access to the property.
				(8)Fish and
			 wildlife
					(A)In
			 generalNothing in this Act affects the jurisdiction of the State
			 with respect to fish and wildlife on public land in the State.
					(B)Management
			 activities
						(i)In
			 generalIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any
			 management activities that are necessary to maintain or restore fish and
			 wildlife populations and habitats in the wilderness areas designated by this
			 Act, if the management activities are—
							(I)consistent with
			 relevant wilderness management plans; and
							(II)conducted in
			 accordance with appropriate policies, such as the policies established in
			 Appendix B of House Report 101–405.
							(ii)InclusionsManagement
			 activities under clause (i) may include the occasional and temporary use of
			 motorized vehicles, if the use, as determined by the Secretary, would promote
			 healthy, viable, and more naturally distributed wildlife populations that would
			 enhance wilderness values while causing the minimum impact necessary to
			 accomplish those tasks.
						(C)Existing
			 activitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies, such as
			 those established in Appendix B of House Report 101–405, the State may use
			 aircraft (including helicopters) in the wilderness areas designated by this Act
			 to survey, capture, transplant, monitor, and provide water for wildlife
			 populations, including bighorn sheep, and feral stock, feral horses, and feral
			 burros.
					(9)Wildfire,
			 insect, and disease managementConsistent with section 4(d)(1) of
			 the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take any measures
			 that the Secretary determines to be necessary to control fire, insects, and
			 diseases, including, as the Secretary determines appropriate, the coordination
			 of those activities with a State or local agency.
				(10)Adjacent
			 management
					(A)In
			 generalThe designation of a wilderness area by this Act shall
			 not create any protective perimeter or buffer zone around the wilderness
			 area.
					(B)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within a wilderness area designated by this Act shall
			 not preclude the conduct of those activities or uses outside the boundary of
			 the wilderness area.
					(11)Military
			 overflightsNothing in this Act restricts or precludes—
					(A)low-level
			 overflights of military aircraft over the areas designated as wilderness by
			 this Act, including military overflights that can be seen or heard within the
			 wilderness areas;
					(B)flight testing and
			 evaluation; or
					(C)the designation or
			 creation of new units of special use airspace, or the establishment of military
			 flight training routes, over the wilderness areas.
					(12)Water
			 rights
					(A)In
			 generalThe designation of areas as wilderness in section 4 of
			 this Act shall not create an express or implied reservation by the United
			 States of any water or water rights for wilderness purposes with respect to
			 such areas.
					(B)ExclusionsThis
			 paragraph does not apply to any components of the National Wild and Scenic
			 Rivers System designated by section 5.
					5.Designation of
			 wild and scenic rivers
			(a)In
			 generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1274(a)) is amended—
				(1)by redesignating
			 paragraph (167) (relating to the Musconetcong River, New Jersey) as paragraph
			 (169);
				(2)by designating the
			 undesignated paragraph relating to the White Salmon River, Washington, as
			 paragraph (167);
				(3)by designating the
			 undesignated paragraph relating to the Black Butte River, California, as
			 paragraph (168); and
				(4)by adding at the
			 end the following:
					
						(170)Battle creek,
				IdahoThe 23.4 miles of Battle Creek from the confluence of the
				Owyhee River to the upstream boundary of the Owyhee River Wilderness, to be
				administered by the Secretary of the Interior as a wild river.
						(171)Big jacks
				creek, IdahoThe 35.0 miles of Big Jacks Creek from the
				downstream border of the Big Jacks Creek Wilderness in sec. 8, T. 8 S., R. 4
				E., to the point at which it enters the NW 1/4 of sec. 26,
				T. 10 S., R. 2 E., Boise Meridian, to be administered by the Secretary of the
				Interior as a wild river.
						(172)Bruneau river,
				Idaho
							(A)In
				generalExcept as provided in subparagraph (B), the 39.3-mile
				segment of the Bruneau River from the downstream boundary of the
				Bruneau-Jarbidge Wilderness to the upstream confluence with the west fork of
				the Bruneau River, to be administered by the Secretary of the Interior as a
				wild river.
							(B)ExceptionNotwithstanding
				subparagraph (A), the 0.6-mile segment of the Bruneau River at the Indian Hot
				Springs public road access shall be administered by the Secretary of the
				Interior as a recreational river.
							(173)West fork
				bruneau river, IdahoThe approximately 0.35 miles of the West
				Fork of the Bruneau River from the confluence with the Jarbidge River to the
				downstream boundary of the Bruneau Canyon Grazing Allotment in the SE/NE of
				sec. 5, T. 13 S., R. 7 E., Boise Meridian, to be administered by the Secretary
				of the Interior as a wild river.
						(174)Cottonwood
				creek, IdahoThe 2.6 miles of Cottonwood Creek from the
				confluence with Big Jacks Creek to the upstream boundary of the Big Jacks Creek
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
						(175)Deep creek,
				IdahoThe 13.1-mile segment of Deep Creek from the confluence
				with the Owyhee River to the upstream boundary of the Owyhee River Wilderness
				in sec. 30, T. 12 S., R. 2 W., Boise Meridian, to be administered by the
				Secretary of the Interior as a wild river.
						(176)Dickshooter
				creek, IdahoThe 9.25 miles of Dickshooter Creek from the
				confluence with Deep Creek to a point on the stream 1/4
				mile due west of the east boundary of sec. 16, T. 12 S., R. 2 W., Boise
				Meridian, to be administered by the Secretary of the Interior as a wild
				river.
						(177)Duncan creek,
				IdahoThe 0.9-mile segment of Duncan Creek from the confluence
				with Big Jacks Creek upstream to the east boundary of sec. 18, T. 10 S., R. 4
				E., Boise Meridian, to be administered by the Secretary of the Interior as a
				wild river.
						(178)Jarbidge
				river, IdahoThe 28.8 miles of the Jarbidge River from the
				confluence with the West Fork Bruneau River to the upstream boundary of the
				Bruneau-Jarbidge Rivers Wilderness, to be administered by the Secretary of the
				Interior as a wild river.
						(179)Little jacks
				creek, IdahoThe 12.4 miles of Little Jacks Creek from the
				downstream boundary of the Little Jacks Creek Wilderness, upstream to the mouth
				of OX Prong Creek, to be administered by the Secretary of the Interior as a
				wild river.
						(180)North fork
				owyhee river, IdahoThe following segments of the North Fork of
				the Owyhee River, to be administered by the Secretary of the Interior:
							(A)The 5.7-mile
				segment from the Idaho-Oregon State border to the upstream boundary of the
				private land at the Juniper Mt. Road crossing, as a recreational river.
							(B)The 15.1-mile
				segment from the upstream boundary of the North Fork Owyhee River recreational
				segment designated in paragraph (A) to the upstream boundary of the North Fork
				Owyhee River Wilderness, as a wild river.
							(181)Owyhee river,
				Idaho
							(A)In
				generalSubject to subparagraph (B), the 67.3 miles of the Owyhee
				River from the Idaho-Oregon State border to the upstream boundary of the Owyhee
				River Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
							(B)AccessThe
				Secretary of the Interior shall allow for continued access across the Owyhee
				River at Crutchers Crossing, subject to such terms and conditions as the
				Secretary of the Interior determines to be necessary
							(182)Red canyon,
				IdahoThe 4.6 miles of Red Canyon from the confluence of the
				Owyhee River to the upstream boundary of the Owyhee River Wilderness, to be
				administered by the Secretary of the Interior as a wild river.
						(183)Sheep creek,
				IdahoThe 25.6 miles of Sheep Creek from the confluence with the
				Bruneau River to the upstream boundary of the Bruneau-Jarbidge Rivers
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
						(184)South fork
				owyhee river, Idaho
							(A)In
				generalExcept as provided in subparagraph (B), the 31.4-mile
				segment of the South Fork of the Owyhee River upstream from the confluence with
				the Owyhee River to the upstream boundary of the Owyhee River Wilderness at the
				Idaho–Nevada State border, to be administered by the Secretary of the Interior
				as a wild river.
							(B)ExceptionNotwithstanding
				subparagraph (A), the 1.2-mile segment of the South Fork of the Owyhee River
				from the point at which the river enters the southernmost boundary to the point
				at which the river exits the northernmost boundary of private land in sec. 25
				and 26, T. 14 S., R. 5 W., Boise Meridian, shall be administered by the
				Secretary of the Interior as a recreational river.
							(185)Wickahoney
				creek, IdahoThe 1.5 miles of Wickahoney Creek from the
				confluence of Big Jacks Creek to the upstream boundary of the Big Jacks Creek
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
						.
				(b)BoundariesNotwithstanding
			 section 3(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(b)), the
			 boundary of a river segment designated as a component of the National Wild and
			 Scenic Rivers System under this Act shall extend not more than the shorter
			 of—
				(1)an average
			 distance of 1/4 mile from the high water mark on both
			 sides of the river segment; or
				(2)the distance to
			 the nearest confined canyon rim.
				(c)Land
			 acquisitionThe Secretary shall not acquire any private land
			 within the exterior boundary of a wild and scenic river corridor without the
			 consent of the owner.
			6.Land identified
			 for disposal
			(a)In
			 generalConsistent with applicable law, the Secretary may sell
			 public land located within the Boise District of the Bureau of Land Management
			 that, as of the date of enactment of this Act, has been identified for disposal
			 in appropriate resource management plans.
			(b)Use of
			 proceeds
				(1)In
			 generalNotwithstanding any other provision of law (other than a
			 law that specifically provides for a proportion of the proceeds of a land sale
			 to be distributed to any trust fund of the State), proceeds from the sale of
			 public land under subsection (a) shall be deposited in a separate account in
			 the Treasury of the United States to be known as the Owyhee Land
			 Acquisition Account.
				(2)Availability
					(A)In
			 generalAmounts in the account shall be available to the
			 Secretary, without further appropriation, to purchase land or interests in land
			 in, or adjacent to, the wilderness areas designated by this Act, including land
			 identified as Proposed for Acquisition on the maps described in
			 section 4(a)(2).
					(B)Applicable
			 lawAny purchase of land or interest in land under subparagraph
			 (A) shall be in accordance with applicable law.
					(3)ApplicabilityThis
			 subsection applies to public land within the Boise District of the Bureau of
			 Land Management sold on or after January 1, 2008.
				(c)Termination of
			 authority
				(1)In
			 generalThe authority provided under this section terminates on
			 the earlier of—
					(A)the date that is
			 10 years after the date of enactment of this Act; or
					(B)the date on which
			 a total of $8,000,000 from the account is expended.
					(2)Availability of
			 amountsAny amounts remaining in the account on the termination
			 of authority under this section shall be—
					(A)credited as sales
			 of public land in the State;
					(B)transferred to the
			 Federal Land Disposal Account established under section 206(a) of the Federal
			 Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and
					(C)used in accordance
			 with that Act.
					7.Tribal cultural
			 resources
			(a)CoordinationThe Secretary shall coordinate with the
			 Tribes in the implementation of the Shoshone Paiute Cultural Resource
			 Protection Plan.
			(b)AgreementsThe
			 Secretary shall seek to enter into agreements with the Tribes to implement the
			 Shoshone Paiute Cultural Resource Protection Plan to protect cultural sites and
			 resources important to the continuation of the traditions and beliefs of the
			 Tribes.
			8.Recreational
			 travel management plans
			(a)In
			 generalIn accordance with the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1701 et seq.), the Secretary shall, in coordination with
			 the Tribes, State, and County, prepare 1 or more travel management plans for
			 motorized and mechanized off-highway vehicle recreation for the land managed by
			 the Bureau of Land Management in the County.
			(b)InventoryBefore
			 preparing the plan under subsection (a), the Secretary shall conduct resource
			 and route inventories of the area covered by the plan.
			(c)Limitation to
			 designated routes
				(1)In
			 generalExcept as provided in
			 paragraph (2), the plan shall limit recreational motorized and mechanized
			 off-highway vehicle use to a system of designated roads and trails established
			 by the plan.
				(2)ExceptionParagraph
			 (1) shall not apply to snowmobiles.
				(d)Temporary
			 limitation
				(1)In
			 generalExcept as provided in paragraph (2), until the date on
			 which the Secretary completes the plan, all recreational motorized and
			 mechanized off-highway vehicle use shall be limited to roads and trails
			 lawfully in existence on the day before the date of enactment of this
			 Act.
				(2)ExceptionParagraph
			 (1) shall not apply to—
					(A)snowmobiles;
			 or
					(B)areas specifically
			 identified as open, closed, or limited in the Owyhee Resource Management
			 Plan.
					(e)Schedule
				(1)Owyhee
			 frontIt is the intent of Congress that, not later than 1 year
			 after the date of enactment of this Act, the Secretary shall complete a
			 transportation plan for the Owyhee Front.
				(2)Other bureau of
			 land management land in the CountyIt is the intent of Congress
			 that, not later than 3 years after the date of enactment of this Act, the
			 Secretary shall complete a transportation plan for Bureau of Land Management
			 land in the County outside the Owyhee Front.
				(f)Effect of
			 sectionNothing in this section precludes the Secretary from
			 addressing nonrecreational travel management as part of the plan.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 Owyhee Public Land Management Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)AccountThe
			 term account means the Owyhee Land Acquisition Account established
			 by section 6(b)(1).
			(2)CountyThe
			 term County means Owyhee County, Idaho.
			(3)Owyhee
			 FrontThe term Owyhee Front means the area of the
			 County from Jump Creek on the west to Mud Flat Road on the east and draining
			 north from the crest of the Silver City Range to the Snake River.
			(4)PlanThe
			 term plan means a travel management plan for motorized and
			 mechanized off-highway vehicle recreation prepared under section 8.
			(5)Public
			 landThe term public land has the meaning given the
			 term in section 103(e) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1702(e)).
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)StateThe
			 term State means the State of Idaho.
			(8)TribesThe
			 term Tribes means the Shoshone Pauite Tribes of the Duck Valley
			 Reservation.
			3.Owyhee Science Review
			 and Conservation Center
			(a)EstablishmentThe
			 Secretary, in coordination with the Tribes, State, and County, and in
			 consultation with the University of Idaho, Federal grazing permittees, and
			 public, shall establish the Owyhee Science Review and Conservation Center in
			 the County to conduct research projects to address natural resources management
			 issues affecting public and private rangeland in the County.
			(b)PurposeThe
			 purpose of the center established under subsection (a) shall be to facilitate
			 the collection and analysis of information to provide Federal and State
			 agencies, the Tribes, the County, private landowners, and the public with
			 information on improved rangeland management.
			4.Wilderness
			 areas
			(a)Wilderness areas
			 designation
				(1)In
			 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the following areas in the State are designated as wilderness areas and
			 as components of the National Wilderness Preservation System:
					(A)Big jacks creek
			 wildernessCertain land comprising approximately 52,826 acres, as
			 generally depicted on the map entitled Little Jacks Creek and Big Jacks
			 Creek Wilderness and dated May 5, 2008, which shall be known as the
			 Big Jacks Creek Wilderness.
					(B)Bruneau-jarbidge rivers
			 wildernessCertain land comprising approximately 89,996 acres, as
			 generally depicted on the map entitled Bruneau-Jarbidge Rivers
			 Wilderness and dated May 5, 2008, which shall be known as the
			 Bruneau-Jarbidge Rivers Wilderness.
					(C)Little jacks creek
			 wildernessCertain land comprising approximately 50,929 acres, as
			 generally depicted on the map entitled Little Jacks Creek and Big Jacks
			 Creek Wilderness and dated May 5, 2008, which shall be known as the
			 Little Jacks Creek Wilderness.
					(D)North fork owyhee
			 wildernessCertain land comprising approximately 43,413 acres, as
			 generally depicted on the map entitled North Fork Owyhee and Pole Creek
			 Wilderness and dated May 5, 2008, which shall be known as the
			 North Fork Owyhee Wilderness.
					(E)Owyhee river
			 wildernessCertain land comprising approximately 267,328 acres,
			 as generally depicted on the map entitled Owyhee River
			 Wilderness and dated May 5, 2008, which shall be known as the
			 Owyhee River Wilderness.
					(F)Pole creek
			 wildernessCertain land comprising approximately 12,533 acres, as
			 generally depicted on the map entitled North Fork Owyhee and Pole Creek
			 Wilderness and dated May 5, 2008, which shall be known as the
			 Pole Creek Wilderness.
					(2)Maps and legal
			 descriptions
					(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a map and legal description for each area designated as
			 wilderness by this Act.
					(B)EffectEach
			 map and legal description submitted under subparagraph (A) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct minor errors in the map or legal description.
					(C)AvailabilityEach
			 map and legal description submitted under subparagraph (A) shall be available
			 in the appropriate offices of the Bureau of Land Management.
					(3)Release of wilderness
			 study areas
					(A)In
			 generalCongress finds that, for the purposes of section 603(c)
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the
			 public land in the County administered by the Bureau of Land Management has
			 been adequately studied for wilderness designation.
					(B)ReleaseAny
			 public land referred to in subparagraph (A) that is not designated as
			 wilderness by this Act—
						(i)is no longer subject to
			 section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782(c)); and
						(ii)shall be managed in
			 accordance with the applicable land use plan adopted under section 202 of that
			 Act (43 U.S.C. 1712).
						(b)Administration
				(1)In
			 generalSubject to valid existing rights, each area designated as
			 wilderness by this Act shall be administered by the Secretary in accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
					(A)any reference in that Act
			 to the effective date shall be considered to be a reference to the date of
			 enactment of this Act; and
					(B)any reference in that Act
			 to the Secretary of Agriculture shall be considered to be a reference to the
			 Secretary of the Interior.
					(2)WithdrawalSubject
			 to valid existing rights, the Federal land designated as wilderness by this Act
			 is withdrawn from all forms of—
					(A)entry, appropriation, or
			 disposal under the public land laws;
					(B)location, entry, and
			 patent under the mining laws; and
					(C)disposition under the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(3)Livestock
					(A)In
			 generalIn the wilderness areas designated by this Act, the
			 grazing of livestock in areas in which grazing is established as of the date of
			 enactment of this Act shall be allowed to continue, subject to such reasonable
			 regulations, policies, and practices as the Secretary considers necessary,
			 consistent with section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4))
			 and the guidelines described in Appendix A of House Report 101–405.
					(B)InventoryNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 conduct an inventory of existing facilities and improvements associated with
			 grazing activities in the wilderness areas and wild and scenic rivers
			 designated by this Act.
					(C)FencingThe
			 Secretary may construct and maintain fencing around wilderness areas designated
			 by this Act as the Secretary determines to be appropriate to enhance wilderness
			 values.
					(D)Donation of grazing
			 permits or leases
						(i)Acceptance by
			 SecretaryThe Secretary shall accept the donation of any valid
			 existing permits or leases authorizing grazing on public land, all or a portion
			 of which is within the wilderness areas designated by this Act.
						(ii)TerminationWith
			 respect to each permit or lease donated under clause (i), the Secretary
			 shall—
							(I)terminate the grazing
			 permit or lease; and
							(II)except as provided in
			 clause (iii), ensure a permanent end to grazing on the land covered by the
			 permit or lease.
							(iii)Common
			 allotments
							(I)In
			 generalIf the land covered by a permit or lease donated under
			 clause (i) is also covered by another valid existing permit or lease that is
			 not donated under clause (i), the Secretary shall reduce the authorized grazing
			 level on the land covered by the permit or lease to reflect the donation of the
			 permit or lease under clause (i).
							(II)Authorized
			 levelTo ensure that there is a permanent reduction in the level
			 of grazing on the land covered by a permit or lease donated under clause (i),
			 the Secretary shall not allow grazing use to exceed the authorized level
			 established under subclause (I).
							(iv)Partial
			 donation
							(I)In
			 generalIf a person holding a valid grazing permit or lease
			 donates less than the full amount of grazing use authorized under the permit or
			 lease, the Secretary shall—
								(aa)reduce the authorized
			 grazing level to reflect the donation; and
								(bb)modify the permit or
			 lease to reflect the revised level of use.
								(II)Authorized
			 levelTo ensure that there is a permanent reduction in the
			 authorized level of grazing on the land covered by a permit or lease donated
			 under subclause (I), the Secretary shall not allow grazing use to exceed the
			 authorized level established under that subclause.
							(4)Acquisition of land and
			 interests in land
					(A)In
			 generalConsistent with applicable law, the Secretary may acquire
			 land or interests in land within the boundaries of the wilderness areas
			 designated by this Act by purchase, donation, or exchange.
					(B)Incorporation of
			 acquired landAny land or interest in land in, or adjoining the
			 boundary of, a wilderness area designated by this Act that is acquired by the
			 United States shall be added to, and administered as part of, the wilderness
			 area in which the acquired land or interest in land is located.
					(5)Trail plan
					(A)In
			 generalThe Secretary, after providing opportunities for public
			 comment, shall establish a trail plan that addresses hiking and equestrian
			 trails on the land designated as wilderness by this Act, in a manner consistent
			 with the Wilderness Act (16 U.S.C. 1131 et seq.).
					(B)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that describes the implementation of the trail
			 plan.
					(6)Outfitting and guide
			 activitiesConsistent with section 4(d)(5) of the Wilderness Act
			 (16 U.S.C. 1133(d)(5)), commercial services (including authorized outfitting
			 and guide activities) are authorized in wilderness areas designated by this Act
			 to the extent necessary for activities that fulfill the recreational or other
			 wilderness purposes of the areas.
				(7)Access to private
			 propertyIn accordance with section 5(a) of the Wilderness Act
			 (16 U.S.C. 1134(a)), the Secretary shall provide any owner of private property
			 within the boundary of a wilderness area designated by this Act adequate access
			 to the property.
				(8)Fish and
			 wildlife
					(A)In
			 generalNothing in this Act affects the jurisdiction of the State
			 with respect to fish and wildlife on public land in the State.
					(B)Management
			 activities
						(i)In
			 generalIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any
			 management activities that are necessary to maintain or restore fish and
			 wildlife populations and habitats in the wilderness areas designated by this
			 Act, if the management activities are—
							(I)consistent with relevant
			 wilderness management plans; and
							(II)conducted in accordance
			 with appropriate policies, such as the policies established in Appendix B of
			 House Report 101–405.
							(ii)InclusionsManagement
			 activities under clause (i) may include the occasional and temporary use of
			 motorized vehicles, if the use, as determined by the Secretary, would promote
			 healthy, viable, and more naturally distributed wildlife populations that would
			 enhance wilderness values while causing the minimum impact necessary to
			 accomplish those tasks.
						(C)Existing
			 activitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies, such as
			 those established in Appendix B of House Report 101–405, the State may use
			 aircraft (including helicopters) in the wilderness areas designated by this Act
			 to survey, capture, transplant, monitor, and provide water for wildlife
			 populations, including bighorn sheep, and feral stock, feral horses, and feral
			 burros.
					(9)Wildfire, insect, and
			 disease managementConsistent with section 4(d)(1) of the
			 Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take any measures that
			 the Secretary determines to be necessary to control fire, insects, and
			 diseases, including, as the Secretary determines appropriate, the coordination
			 of those activities with a State or local agency.
				(10)Adjacent
			 management
					(A)In
			 generalThe designation of a wilderness area by this Act shall
			 not create any protective perimeter or buffer zone around the wilderness
			 area.
					(B)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within a wilderness area designated by this Act shall
			 not preclude the conduct of those activities or uses outside the boundary of
			 the wilderness area.
					(11)Military
			 overflightsNothing in this Act restricts or precludes—
					(A)low-level overflights of
			 military aircraft over the areas designated as wilderness by this Act,
			 including military overflights that can be seen or heard within the wilderness
			 areas;
					(B)flight testing and
			 evaluation; or
					(C)the designation or
			 creation of new units of special use airspace, or the establishment of military
			 flight training routes, over the wilderness areas.
					(12)Water rights
					(A)In
			 generalThe designation of areas as wilderness in section 4 shall
			 not create an express or implied reservation by the United States of any water
			 or water rights for wilderness purposes with respect to such areas.
					(B)ExclusionsThis
			 paragraph does not apply to any components of the National Wild and Scenic
			 Rivers System designated by section 5.
					5.Designation of wild and
			 scenic rivers
			(a)In
			 generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1274(a)) is amended—
				(1)by redesignating
			 paragraph (167) (relating to the Musconetcong River, New Jersey) as paragraph
			 (169);
				(2)by designating the
			 undesignated paragraph relating to the White Salmon River, Washington, as
			 paragraph (167);
				(3)by designating the
			 undesignated paragraph relating to the Black Butte River, California, as
			 paragraph (168); and
				(4)by adding at the end the
			 following:
					
						(170)Battle creek,
				IdahoThe 23.4 miles of Battle Creek from the confluence of the
				Owyhee River to the upstream boundary of the Owyhee River Wilderness, to be
				administered by the Secretary of the Interior as a wild river.
						(171)Big jacks creek,
				IdahoThe 35.0 miles of Big Jacks Creek from the downstream
				border of the Big Jacks Creek Wilderness in sec. 8, T. 8 S., R. 4 E., to the
				point at which it enters the NW 1/4 of sec. 26, T. 10 S.,
				R. 2 E., Boise Meridian, to be administered by the Secretary of the Interior as
				a wild river.
						(172)Bruneau river,
				Idaho
							(A)In
				generalExcept as provided in subparagraph (B), the 39.3-mile
				segment of the Bruneau River from the downstream boundary of the
				Bruneau-Jarbidge Wilderness to the upstream confluence with the west fork of
				the Bruneau River, to be administered by the Secretary of the Interior as a
				wild river.
							(B)ExceptionNotwithstanding
				subparagraph (A), the 0.6-mile segment of the Bruneau River at the Indian Hot
				Springs public road access shall be administered by the Secretary of the
				Interior as a recreational river.
							(173)West fork bruneau
				river, IdahoThe approximately 0.35 miles of the West Fork of the
				Bruneau River from the confluence with the Jarbidge River to the downstream
				boundary of the Bruneau Canyon Grazing Allotment in the SE/NE of sec. 5, T. 13
				S., R. 7 E., Boise Meridian, to be administered by the Secretary of the
				Interior as a wild river.
						(174)Cottonwood creek,
				IdahoThe 2.6 miles of Cottonwood Creek from the confluence with
				Big Jacks Creek to the upstream boundary of the Big Jacks Creek Wilderness, to
				be administered by the Secretary of the Interior as a wild river.
						(175)Deep creek,
				IdahoThe 13.1-mile segment of Deep Creek from the confluence
				with the Owyhee River to the upstream boundary of the Owyhee River Wilderness
				in sec. 30, T. 12 S., R. 2 W., Boise Meridian, to be administered by the
				Secretary of the Interior as a wild river.
						(176)Dickshooter creek,
				IdahoThe 9.25 miles of Dickshooter Creek from the confluence
				with Deep Creek to a point on the stream 1/4 mile due west
				of the east boundary of sec. 16, T. 12 S., R. 2 W., Boise Meridian, to be
				administered by the Secretary of the Interior as a wild river.
						(177)Duncan creek,
				IdahoThe 0.9-mile segment of Duncan Creek from the confluence
				with Big Jacks Creek upstream to the east boundary of sec. 18, T. 10 S., R. 4
				E., Boise Meridian, to be administered by the Secretary of the Interior as a
				wild river.
						(178)Jarbidge river,
				IdahoThe 28.8 miles of the Jarbidge River from the confluence
				with the West Fork Bruneau River to the upstream boundary of the
				Bruneau-Jarbidge Rivers Wilderness, to be administered by the Secretary of the
				Interior as a wild river.
						(179)Little jacks creek,
				IdahoThe 12.4 miles of Little Jacks Creek from the downstream
				boundary of the Little Jacks Creek Wilderness, upstream to the mouth of OX
				Prong Creek, to be administered by the Secretary of the Interior as a wild
				river.
						(180)North fork owyhee
				river, IdahoThe following segments of the North Fork of the
				Owyhee River, to be administered by the Secretary of the Interior:
							(A)The 5.7-mile segment from
				the Idaho-Oregon State border to the upstream boundary of the private land at
				the Juniper Mt. Road crossing, as a recreational river.
							(B)The 15.1-mile segment
				from the upstream boundary of the North Fork Owyhee River recreational segment
				designated in paragraph (A) to the upstream boundary of the North Fork Owyhee
				River Wilderness, as a wild river.
							(181)Owyhee river,
				Idaho
							(A)In
				generalSubject to subparagraph (B), the 67.3 miles of the Owyhee
				River from the Idaho-Oregon State border to the upstream boundary of the Owyhee
				River Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
							(B)AccessThe
				Secretary of the Interior shall allow for continued access across the Owyhee
				River at Crutchers Crossing, subject to such terms and conditions as the
				Secretary of the Interior determines to be necessary.
							(182)Red canyon,
				IdahoThe 4.6 miles of Red Canyon from the confluence of the
				Owyhee River to the upstream boundary of the Owyhee River Wilderness, to be
				administered by the Secretary of the Interior as a wild river.
						(183)Sheep creek,
				IdahoThe 25.6 miles of Sheep Creek from the confluence with the
				Bruneau River to the upstream boundary of the Bruneau-Jarbidge Rivers
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
						(184)South fork owyhee
				river, Idaho
							(A)In
				generalExcept as provided in subparagraph (B), the 31.4-mile
				segment of the South Fork of the Owyhee River upstream from the confluence with
				the Owyhee River to the upstream boundary of the Owyhee River Wilderness at the
				Idaho–Nevada State border, to be administered by the Secretary of the Interior
				as a wild river.
							(B)ExceptionNotwithstanding
				subparagraph (A), the 1.2-mile segment of the South Fork of the Owyhee River
				from the point at which the river enters the southernmost boundary to the point
				at which the river exits the northernmost boundary of private land in sec. 25
				and 26, T. 14 S., R. 5 W., Boise Meridian, shall be administered by the
				Secretary of the Interior as a recreational river.
							(185)Wickahoney creek,
				IdahoThe 1.5 miles of Wickahoney Creek from the confluence of
				Big Jacks Creek to the upstream boundary of the Big Jacks Creek Wilderness, to
				be administered by the Secretary of the Interior as a wild
				river.
						.
				(b)BoundariesNotwithstanding
			 section 3(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(b)), the
			 boundary of a river segment designated as a component of the National Wild and
			 Scenic Rivers System under this Act shall extend not more than the shorter
			 of—
				(1)an average distance of
			 1/4 mile from the high water mark on both sides of the
			 river segment; or
				(2)the distance to the
			 nearest confined canyon rim.
				(c)Land
			 acquisitionThe Secretary shall not acquire any private land
			 within the exterior boundary of a wild and scenic river corridor without the
			 consent of the owner.
			6.Land identified for
			 disposal
			(a)In
			 generalConsistent with applicable law, the Secretary may sell
			 public land located within the Boise District of the Bureau of Land Management
			 that, as of the date of enactment of this Act, has been identified for disposal
			 in appropriate resource management plans.
			(b)Use of
			 proceeds
				(1)In
			 generalNotwithstanding any other provision of law (other than a
			 law that specifically provides for a proportion of the proceeds of a land sale
			 to be distributed to any trust fund of the State), proceeds from the sale of
			 public land under subsection (a) shall be deposited in a separate account in
			 the Treasury of the United States to be known as the Owyhee Land
			 Acquisition Account.
				(2)Availability
					(A)In
			 generalAmounts in the account shall be available to the
			 Secretary, without further appropriation, to purchase land or interests in land
			 in, or adjacent to, the wilderness areas designated by this Act, including land
			 identified as Proposed for Acquisition on the maps described in
			 section 4(a)(1).
					(B)Applicable
			 lawAny purchase of land or interest in land under subparagraph
			 (A) shall be in accordance with applicable law.
					(3)ApplicabilityThis
			 subsection applies to public land within the Boise District of the Bureau of
			 Land Management sold on or after January 1, 2008.
				(c)Termination of
			 authority
				(1)In
			 generalThe authority provided under this section terminates on
			 the earlier of—
					(A)the date that is 10 years
			 after the date of enactment of this Act; or
					(B)the date on which a total
			 of $8,000,000 from the account is expended.
					(2)Availability of
			 amountsAny amounts remaining in the account on the termination
			 of authority under this section shall be—
					(A)credited as sales of
			 public land in the State;
					(B)transferred to the
			 Federal Land Disposal Account established under section 206(a) of the Federal
			 Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and
					(C)used in accordance with
			 that Act.
					7.Tribal cultural
			 resources
			(a)CoordinationThe Secretary shall coordinate with the
			 Tribes in the implementation of the Shoshone Paiute Cultural Resource
			 Protection Plan.
			(b)AgreementsThe
			 Secretary shall seek to enter into agreements with the Tribes to implement the
			 Shoshone Paiute Cultural Resource Protection Plan to protect cultural sites and
			 resources important to the continuation of the traditions and beliefs of the
			 Tribes.
			8.Recreational travel
			 management plans
			(a)In
			 generalIn accordance with the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1701 et seq.), the Secretary shall, in coordination with
			 the Tribes, State, and County, prepare 1 or more travel management plans for
			 motorized and mechanized off-highway vehicle recreation for the land managed by
			 the Bureau of Land Management in the County.
			(b)InventoryBefore
			 preparing the plan under subsection (a), the Secretary shall conduct resource
			 and route inventories of the area covered by the plan.
			(c)Limitation to
			 designated routes
				(1)In
			 generalExcept as provided in
			 paragraph (2), the plan shall limit recreational motorized and mechanized
			 off-highway vehicle use to a system of designated roads and trails established
			 by the plan.
				(2)ExceptionParagraph
			 (1) shall not apply to snowmobiles.
				(d)Temporary
			 limitation
				(1)In
			 generalExcept as provided in paragraph (2), until the date on
			 which the Secretary completes the plan, all recreational motorized and
			 mechanized off-highway vehicle use shall be limited to roads and trails
			 lawfully in existence on the day before the date of enactment of this
			 Act.
				(2)ExceptionParagraph
			 (1) shall not apply to—
					(A)snowmobiles; or
					(B)areas specifically
			 identified as open, closed, or limited in the Owyhee Resource Management
			 Plan.
					(e)Schedule
				(1)Owyhee
			 frontIt is the intent of Congress that, not later than 1 year
			 after the date of enactment of this Act, the Secretary shall complete a
			 transportation plan for the Owyhee Front.
				(2)Other bureau of land
			 management land in the CountyIt is the intent of Congress that,
			 not later than 3 years after the date of enactment of this Act, the Secretary
			 shall complete a transportation plan for Bureau of Land Management land in the
			 County outside the Owyhee Front.
				9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		June 16, 2008
		Reported with an amendment
	
